DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornbeck, US Pat. 5,021,663.
Regarding claim 1, Hornbeck teaches a thermistor element (see at least figure 4a and col. 3, lines 33-61), comprising: 
a thermistor film 150 (figure 4a); 
a pair of first electrodes (the first electrode comprises of contact 178 with left half of TiN layer 148 and the second electrode of contact 176 with the right half of TiN layer 148) provided in contact with one surface of the thermistor film (the TiN later 148 is in contact with the thermistor film 150); 
an insulation film (SiO2 layer 146) positioned in a location opposite to a contact side of the pair of first electrodes (SiO2 layer 146 is on the other side of the contact side of TiN layer 148; see figure 4a), the contact side being a side on which the pair of first electrodes is in contact with the thermistor film; and 
at least one opening portion located in a region which overlaps each of the first electrodes when viewed in a plan view and passing through the insulation film (opening portions in the SiO2 layer 146 through which the contacts 176 and 178 extend are located in a region which overlaps the electrodes), 
wherein each of the first electrodes has a first portion (where contacts 176 and 178 reside) located in a region in which each of the first electrodes and the opening portion overlap when viewed in a plan view and a second portion (remainder of the TiN layer 148) located outside of the region in which each of the first electrodes and the opening portion overlap when viewed in a plan view (see figure 4a), and is provided over the first portion and the second portion to be in contact with the one surface of the thermistor film (the electrodes comprising of contacts 176, 178 and TiN layer 148 are provided over the first and second portion).
Regarding claim 4, Hornbeck teaches the thermistor element, further comprising: a second electrode (lower TiN layer 152 on the lower surface of the thermistor 150) provided in contact with the other surface of the thermistor film 150.
Regarding claim 5, Hornbeck teaches the thermistor element, wherein an area of the opening portion is smaller than an area of the second portion when viewed in a plan view (see figures 4a and 5a).
Regarding claims 6 and 7, Hornbeck teaches an electromagnetic wave sensor, comprising: the thermistor element (see Abstract), wherein a plurality of the thermistor elements is arranged in an array form (“an array of bolometers” with thermistor type bolometer resistor 141; see figure 5b and col. 3, lines 35-36, col. 7, lines 35-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck in view of Wada et al., US Pat. 7,180,063.
Regarding claims 2 and 3, Hornbeck teaches the claimed invention except for a wiring layer (may be aluminum, tungsten, titanium, tantalum, titanium nitride, tantalum nitride, chromium nitride, or zirconium nitride) electrically connected to each of the first electrodes, wherein the wiring layer is provided in contact with the first portion.
Wada teaches a thermistor-bolometer 5 (col. 6, lines 5-10) having a titanium wiring layer 9 (see figures 4, 5 and col. 6, line 64 to col. 7, line 4), wherein the wiring layer 9 allows the bolometer to be connected to an electric circuit of the main substrate (col. 4, lines 15-24).  Wada further teaches that materials are selected to control infrared reflection and/or absorption (col. 6, lines 12-28).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Wada with Hornnbeck, since the wiring layer taught by Wada allows the bolometer device to be electrically connected to an electric circuit.  Further, the material selected allows for controlling the infrared reflection or absorption for the bolometer device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishizawa et al. teaches bolometer device having wiring connection.
Talghader et al. and Yon et al., teach bolometer/infrared detection devices using thermo-resistive device.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833